Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost et al. (US 2012/0278513)

With respect to claim 1, Prevost discloses: ordering a first plurality of jobs in a priority queue, wherein the first plurality of jobs is associated with a first workflow ([0041], [0042], multiple steps in a work flow corresponds to “plurality of jobs”); 
ordering a second plurality of jobs in the priority queue, wherein the second plurality of jobs is associated with a second workflow, wherein the first workflow is associated with a higher weight than the second workflow, wherein the first plurality of jobs is scheduled to be serviced before the second plurality of jobs ([0013], Fig. 7a-7b, Fig. 10, [0126]). 

However, Prevost discloses: that workflows must be executed in an orderly manner ([0002]). The workflow manager selects a workflow which invoke various engines ([0119], [0120]-[0122]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to realize that Prevost would execute the steps workflows in the priority queues according to the order of the priority. In order to execute the jobs the correct workflow should be selected and the steps/engines invoked. 

With respect to claim 2, Prevost discloses: wherein a first job of the first plurality of jobs is associated with a first priority and a second job of the first plurality of jobs is associated with a second priority, wherein the first priority is greater than the second priority, and wherein the first job ordered in the priority queue before the second job ([0126]).  

With respect to claim 4, Prevost discloses: wherein ordering the first plurality of jobs in the priority queue is based, at least in part, on a workflow property associated with the first workflow ([0126]).  

With respect to claim 5, Prevost discloses: wherein the workflow property is at least one selected from a group consisting of application type, application version, size of data, 

With respect to claims 9, 10, 12, 13, they recite similar limitations as claims 1, 2, 4, and 5, respectively, and are therefore rejected under the same citations and rationale.

With respect to claims 17, 18, and 20, they recite similar limitations as claims 1, 2, and 4, respectively, and are therefore rejected under the same citations and rationale.

Claims 3, 7, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost et al. (US 2012/0278513) in view of Tseng et al. (US 6321366)

With respect to claim 3, Prevost does not specifically disclose: wherein a third job of the second plurality of jobs is associated with a third priority, wherein the third priority is greater than the first priority, and wherein the first job and second job are ordered in the priority queue before the third job.  
	Howeever, Tseng discloses: wherein a third job of the second plurality of jobs is associated with a third priority, wherein the third priority is greater than the first priority, and wherein the first job and second job are ordered in the priority queue before the third job (col. 92, lines 18-31).  

 
With respect to claim 7, Prevost discloses: after initiating the servicing of the first plurality of jobs: receiving a third plurality of jobs to be placed in the priority queue, wherein the third plurality of jobs is associated with a third workflow; ordering the third plurality of jobs in the priority queue ([0126]). 
Prevost does not specifically disclose: wherein the third workflow is associated with a higher weight than the second workflow, wherein the third plurality of jobs is scheduled to be serviced before the second plurality of jobs; and initiating servicing of the third plurality of jobs.  
However, Tseng discloses: wherein the third workflow is associated with a higher weight than the second workflow, wherein the third plurality of jobs is scheduled to be serviced before the second plurality of jobs; and initiating servicing of the third plurality of jobs.  
(col. 92, lines 18-31).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Tseng to ensure higher priority jobs do not starve for resources while a lower priority is using them.

With respect to claims 11 and 15, they recite similar limitations as claims 3 and 8, respectively, and are therefore rejected under the same citations and rationale.

With respect to claim 19, it recites similar limitations as claim 3 and is therefore rejected under the same citations and rationale.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Prevost et al. (US 2012/0278513) in view of Tseng et al. (US 6321366) further in view of Karanasos et al. (US 201/0300174)

With respect to claim 8, Prevost and Tseng do not specifically disclose: after initiating the servicing of the third plurality of jobs: receiving a fourth plurality of jobs to be placed in the priority queue, wherein the fourth plurality of jobs is associated with a fourth workflow; determining job aging values for the second plurality of jobs; ordering the fourth plurality of jobs in the priority queue, wherein the fourth workflow is associated with a higher weight than the second workflow, wherein the second plurality of jobs is scheduled to be 23PATENT APPLICATION F IORNEY DOCKET NO.: 170360/040600US; 115064.01 serviced before the fourth plurality of jobs based on the job aging values for the second plurality of jobs; and initiating servicing of the second plurality of jobs.
	However, Karanasos discloses: after initiating the servicing of the third plurality of jobs: receiving a fourth plurality of jobs to be placed in the priority queue, wherein the fourth plurality of jobs is associated with a fourth workflow; determining job aging values for the second plurality of jobs; ordering the fourth plurality of jobs in the priority queue, wherein the fourth workflow is associated with a higher weight than the second workflow, wherein the second plurality of jobs is scheduled to be 23PATENT APPLICATION F IORNEY DOCKET NO.: 170360/040600US; 115064.01 serviced before the 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Karanasos to ensure job preemption does not occur when a lower priority job has been waiting too long for a resource.

With respect to claim 16, it recites similar limitations as claim 8 and is therefore rejected under the same citations and rationale.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195